PER CURIAM. Marcus Gaynor appeals the' summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We affirm the denial without comment but remand for correction of a scrivener’s error. See Stevens v. State, 114 So.3d 485, 485 (Fla. 2d DCA 2013); Richardson v. State, 787 So.2d 197, 198 (Fla. 2d DCA 2001). Our review of the record reveals a scrivener’s error in the amended judgment entered October 20, 2015. The amended judgment erroneously reflects that Gaynor was convicted in counts two and three of attempted sexual battery instead of sexual battery as is indicated on the jury’s written verdict form. Accordingly, we remand for correction of the scrivener’s error in the amended judgment. Affirmed; remanded with directions. CASANUEVA, BLACK, and SLEET, JJ., Concur.